                                        33 Filed 09/24/20 Page 1 of 1
        Case 7:12-cr-00951-KMK Document 34
                                        U.S. Department of Justice
[Type text]
                                                   United States Attorney
                                                   Southern District of New York

                                                   United States District Courthouse
                                                   300 Quarropas Street
                                                   White Plains, New York 10601


                                                    September 24, 2020

By ECF

The Honorable Kenneth M. Karas
United States District Judge
Southern District of New York
The Hon. Charles L. Brieant Jr.
Federal Building and United States Courthouse
300 Quarropas Street
White Plains, New York 10601-4150

Re:         United States v. Richie Cintron, 12 Cr. 951 (KMK)

Dear Judge Karas,

   Based on discussions with Chambers this morning, the Government respectfully
submits this letter to request that the Court set October 5, 2020 as the Government’s
response date for the defendant’s motion for compassionate release in this matter
(ECF No. 29.) The undersigned entered an appearance this morning on behalf of the
Government and will mail this letter and the Court’s endorsement from August 18,
2020 (ECF No. 30) to the defendant today.


  Granted. The Government is to mail this memo
                                                 Respectfully submitted,
  endorsement to Mr. Cintron by 9/25/20 and
  certify that it did so by 9/29/20.             AUDREY STRAUSS
  So Ordered.                                    Acting United States Attorney


  9/24/20                                        By:______________________
                                                    Nicholas S. Bradley
                                                    Assistant United States Attorney
                                                    (914) 993-1962
